Por cuanto la desestimación de la apelación en este caso *1049provino de la falta de cumplimiento de ciertos requisitos legales por parte del apelante;
Por cuanto la desestimación por el Tribunal Supremo de un recurso de apelación no agrega nada a la sentencia ape-lada y solamente permite la ejecución de ésta;
POR cuanto si una sentencia es nula prima facie., la deses-timación de la apelación de tal sentencia no puede surtir el «efecto de convalidarla;
Por tanto, se declara sin lugar la moción de los deman-. dados Martorel y Colón para que se les exima de los efectos de la sentencia desestimada en este caso.